Order of the County Court, Nassau County, dated May 16, 1966, reversed, on the law; demurrer disallowed; and indictment reinstated. In our opinion, the indictment was sufficient to withstand a demurrer (cf. People v. Major, 13 N Y 2d 796). The allegations of the indictment must be accepted as true when challenged by demurrer (People v. Post Std. Co., 18 A D 2d 302, revd. on other grounds 13 N Y 2d 185). So treated, the facts stated in the indictment are sufficient to constitute the crimes charged. Further particulars concerning the alleged crimes are a matter of evidence and need not be set forth in the indictment (People v. Longo, 16 A D 2d 297, 299). If respondent desires additional information as to the precise nature of the charges, he has the right to obtain a bill of particulars (People v. Dabek, 18 A D 2d 773). Ughetta, Acting P. J., Christ, Brennan, Benjamin and Munder, JJ., concur.